Citation Nr: 1014417	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  02-11 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.   Entitlement to service connection for carpal tunnel 
syndrome.  

2.  Whether new and material evidence has been received to 
reopen a claim for obstructive sleep apnea.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for neurogenic bladder, 
claimed as secondary to low back disability.

5.  Entitlement to service connection for right ear hearing 
loss.

6.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1976 to November 
1979 and active duty for training (ACDUTRA) from January1975 
to August 1975.  He also had multiple periods of inactive 
duty for training (INACDUTRA) through 1998.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied all of the Veteran's claims.  In 
December 2005, the Board reopened the claim for service 
connection for a low back disability, granted service 
connection for left ear hearing loss, and remanded the 
remaining claims for further development.  In October 2008, 
the Board again remanded the claims.  The Board is satisfied 
that there has been substantial compliance with the remand 
directives.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

The Veteran presented testimony before two of the undersigned 
Veterans Law Judges (VLJ) in September 2003 and April 2009.  
Transcripts of those hearings are associated with the claims 
file.  


The issues of service connection for right ear hearing loss 
and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During a Board hearing in April 2009, the Veteran 
withdrew his claim for service connection for carpal tunnel 
syndrome. 

2.  A claim for service connection for obstructive sleep 
apnea was denied in March 1999, and the Veteran did not 
appeal.

3.  Evidence received since March 1999 is not material to the 
issue of service connection for sleep apnea and does not 
raise a reasonable possibility of substantiating the claim.  

4.  The preponderance of the evidence does not support a 
finding that the Veteran's low back disability began during 
or because of service.  

5.  The evidence does not establish that the Veteran has a 
bladder disability related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have 
been met regarding the Veteran's claim for service connection 
for carpal tunnel syndrome.  38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204(a) (2009).

2.  The March 1999 rating decision denying service connection 
for obstructive sleep apnea is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).

3.  Evidence received since March 1999 is not new and 
material to the issue of service connection for sleep apnea.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

4.  The criteria for service connection for a low back 
disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).

5.  The criteria for service connection for neurogenic 
bladder are not met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 
5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The Veteran is seeking to reopen a previously denied claim 
for service connection for obstructive sleep apnea.  For 
claims to re-open, VA must notify a claimant of the evidence 
and information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The notice letter must describe what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

Although the appellant received inadequate notice, the record 
reflects that the purpose of the notice was not frustrated.  
The May 2002 statement of the case and March 2008 
supplemental statement of the case provided the appellant 
with the relevant regulations for his service connection 
claims, including those governing VA's notice and assistance 
duties, as well as an explanation of the reason for the 
denial of the claims.  A November 2008 letter explained the 
reason for the prior denial of the Veteran's sleep apnea 
claims and provided examples of what constitutes new and 
material evidence.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based 
on the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the appellant what was necessary to substantiate 
his service connection claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


Withdrawn Claim

A Substantive Appeal may be withdrawn at any time before the 
Board promulgates a decision.  Withdrawal may be made by the 
appellant or by his or her authorized representative, either 
in writing or on the record at a hearing.  38 C.F.R. 
§ 20.204.  During the Veteran's Board hearing in April 2009, 
he withdrew his claim for service connection for carpal 
tunnel syndrome.  As the Veteran has withdrawn his appeal 
regarding this issue, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal of this 
issue, and the claim is dismissed.  38 U.S.C.A. § 7104.

New and Material Evidence to Reopen a Claim for Obstructive 
Sleep Apnea

The Veteran is seeking service connection for obstructive 
sleep apnea.  His original claim for service connection for 
this disability was denied by a rating decision in February 
1999, because the evidence did not establish that the 
condition occurred in or was caused by active service.  He 
was notified of the decision and his right to appeal.  He did 
not file an appeal, and the decision became final at the end 
of the statutory time limit.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  Consequently, the Veteran's claim for service 
connection for obstructive sleep apnea can only be reopened 
if new and material evidence has been submitted since the 
last prior final decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.  The Veteran submitted a claim to reopen in December 
2001.  

Evidence is "new" if it was not of record at the time of 
the last prior final denial of the claim.  It is "material" 
if, by itself or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

The evidence of record at the time of the February 1999 
decision consisted of the Veteran's service treatment 
records, and private and VA medical treatment records 
indicating that sleep apnea was first diagnosed in 1997.  
Relevant evidence that has been associated with the claims 
folder since that rating decision includes the Veteran's 
service personnel records, VA outpatient treatment records 
dated from 1998 to 2009; a May 2009 letter from a private 
physician stating that he has treated the Veteran for sleep 
apnea since 1997; and several statements from the Veteran.  

After carefully reviewing the relevant evidence, the Board 
concludes that the Veteran's claim for service connection for 
obstructive sleep apnea cannot be reopened.  The Veteran's 
1999 claim for service connection was denied because there 
was no evidence that this condition began during or because 
of his service.  Although the recently obtained evidence 
indicates that the Veteran continues to experience sleep 
apnea, it does not suggest that this condition began during 
active service or is in any way related to his active 
service.  Rather, the records indicate that sleep apnea was 
first diagnosed in February 1997, while the Veteran was 
serving in the inactive reserves. 

At the time of the prior decision, there was evidence of 
sleep apnea.  Evidence disclosing that the diagnosis 
continues is cumulative.  Similarly, at the time of the prior 
decision, there was a claim that sleep apnea had been present 
in service, to include 1996, 1997 and 1998 (see 21-526).  
Testimony to the effect that the Veteran has had apnea since 
1997 is cumulative of the prior claim.  

Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) 
(2009).  When a claim is based on a period of INACDUTRA, 
there must be evidence that the individual concerned died or 
became disabled during the period of INACDUTRA as a result of 
an injury incurred or aggravated in the line of duty.  In the 
absence of such evidence, the period of INACDUTRA would not 
qualify as "active military, naval, or air service" and the 
claimant would not achieve veteran status for purposes of 
that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez, 
11 Vet. App. at 419.

Low Back Disability

The Veteran is seeking service connection for a low back 
disability, which he contends results from injuries in 
service.  He testified in September 2003 that he first 
experienced back pain in 1977, for which he was prescribed 
several days of bed rest.  He stated that the pain resolved 
and has never returned.  Service treatment records reflect 
that the Veteran injured his back lifting a cook pot while on 
INACDUTRA in November 1985.  He was diagnosed with muscle 
strain.  In December 1985, the Veteran had normal range of 
motion and was cleared to return to duty.  In September 1986, 
he reported that he had reinjured his low back lifting the 
lid of a barbeque barrel while on INACDUTRA.  The Veteran 
also testified that he reinjured his back after service while 
doing yard work in 1999.  

A VA orthopedic examination was performed in April 1987.  The 
examiner diagnosed chronic lumbosacral discomfort; however, 
he was unable to find any objective evidence of disability.  

Private radiology records dated in May 2001 revealed 
degenerative disc disease of the lumbar spine.  VA outpatient 
treatment records dated November 2001 indicate that the 
Veteran complained of back pain at the L3-4 level which 
radiated into both legs.  On examination, strength was 5/5 in 
each leg.  The examiner's note indicates that the Veteran had 
a 12 month history of low back pain.  The Veteran underwent 
physical therapy for his back condition in February 2002. 

Pursuant to the Board remand, the Veteran was afforded a VA 
examination of his back in July 2006, in which he reported 
constant stabbing pain with numbness and weakness in his 
back.  On examination, the Veteran had flexion to 60 degrees 
and extension to 20 degrees.  Motor strength and sensation in 
the legs was normal.  The examiner diagnosed degenerative 
lumbar spine and opined that the condition is less likely 
than not related to the back injury in 1985, since there was 
no evidence that the Veteran had sought treatment for his 
back from that time until 2001.  

The Veteran was afforded a VA examination of his back in 
January 2008.  The examiner noted the Veteran's history, 
including his back injuries which occurred during INACDUTRA 
in 1985 and 1986.  He also noted that the Veteran sought 
treatment for back pain in 1999 which began while he was 
doing yard work.  The examiner diagnosed herniated nucleus 
pulposus at L5-S1.  The examiner noted that symptoms of the 
Veteran's back injuries in 1985 and 1986 appeared from the 
record to have resolved, and that the Veteran's symptoms had 
increased after he reinjured his back in 1999.  He opined 
that the Veteran's back disability is therefore less likely 
than not related to his in-service injuries.

The claim file contains VA outpatient treatment records dated 
in April 2008, which indicate that the Veteran presented with 
complaints of chronic low back pain.  The examiner noted the 
Veteran's reported history of in-service back injuries.  On 
examination, there was tenderness to palpation over the 
lumbosacral spine as well as decreased range of motion.  The 
examiner noted an MRI of December 2007, which indicated 
multilateral degenerative disk disease most prominent at L5-
S1.  The examiner stated that the Veteran's chronic low back 
pain is more likely than not due to injuries incurred while 
on active duty.  

A private treatment record dated in July 2008 notes that the 
Veteran has severe disc disease at L5-S1.  While the examiner 
notes the Veteran's history of a bending injury in service, 
he does not expressly associate the current disability with 
that injury.  

After carefully reviewing the relevant evidence, the Board 
finds that the Veteran's low back disability is not related 
to any incident of service.  Although the record establishes 
that he sustained two back muscle injuries in service, this 
fact alone is not enough.  It must also be shown that the 
Veteran suffered a chronic disability as a result of that 
injury.  With regard to continuity of symptomatology, the 
Board notes the Veteran essentially contends that he has had 
back problems since the time of the original injury.  The 
Board finds, however, that this testimony is outweighed by 
the objective evidence of record.   

The Veteran's service treatment records do not show that he 
received any subsequent treatment for these injuries.  There 
is no medical evidence of a back disability until several 
years after service, after the Veteran suffered an 
intervening injury.  The long time lapse between service and 
any documented evidence of treatment can be considered, along 
with other factors, as evidence of whether an injury or 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

Furthermore, the competent medical evidence of record does 
not support a finding that the Veteran's current back 
condition is related to his in-service injuries.  Two VA 
examiners concurred that the in-service muscle injuries 
appeared to have resolved, since the Veteran had no further 
complaints and did not seek treatment for a back disability 
for many years.  The Board acknowledges that one VA examiner 
specifically related the Veteran's current condition to his 
in-service injures.  It appears that the examiner based his 
opinion on the Veteran's own accounts rather than a review of 
the entire record.  The Board may not disregard a medical 
opinion solely on the rationale that it was based on a 
history given by the veteran.  See Kowalski v. Nicholson, 19 
Vet. App. 171 (2005).  In this case, however, it does not 
appear that the examiner was made aware of important facts in 
the Veteran's history.  He is mistaken about the date of the 
Veteran's second in-service injury, and he was not informed 
of the post-service injury which occurred in 1999.  Under the 
circumstances, the Board finds the opinions of the two VA 
examiners who thoroughly reviewed the record and provided 
comprehensive examinations of the Veteran's back are more 
probative and persuasive of the etiology of the Veteran's 
current back disability.  Thus, the greater weight of the 
evidence is against a finding of service connection for a low 
back disability, and the claim must be denied.

Neurogenic Bladder

The Veteran is seeking service connection for neurogenic 
bladder, which he contends results from his low back 
disability.  He testified in September 2003 that he believes 
he has experienced incontinence for 15 to 20 years.  In view 
of the Board's decision denying service connection for a low 
back disability, as noted above, there is no legal basis for 
granting service connection for bladder disorder secondary to 
a back disorder.  Where, as here, service connection for the 
primary disability has been denied, the Veteran cannot 
establish entitlement to service connection, pursuant to 38 
C.F.R. § 3.310(a), for a secondary condition.  The Board has 
considered whether service connection on a direct basis is 
warranted. 
Service treatment records indicate that the Veteran 
complained of burning with urination for the past two weeks 
in June 1977.  In July 1977, he reported bilateral flank 
pain; however, he had no urinary symptoms.  In September 
1979, the  Veteran complained of dysuria which was ongoing 
for 4 days.  His condition appears to have resolved after 
this incident.  No other complaints of bladder or urinary 
problems are found in the service treatment records.  

The Board is fully aware that the appellant is competent to 
report that he has urinary tract impairment.  However, the 
presence of a neurogenic bladder is far beyond his level of 
competence.  Furthermore, despite his beliefs, he has never 
sought treatment for a neurogenic bladder and none has been 
identified by private or VA medical professionals.  In fact, 
despite a thorough private examination in July 2008, a 
neurogenic bladder was not diagnosed.  

Based on the evidence of record, the Board concludes that 
service connection is not warranted for neurogenic bladder 
because there is no evidence that the Veteran currently has 
such disability.  Without evidence of a current disability, 
there is no basis for service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

The Board notes that in reaching these conclusions, the 
benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

The appeal concerning service connection for carpal tunnel 
syndrome is dismissed. 

New and material evidence sufficient to reopen a claim for 
service connection for obstructive sleep apnea has not been 
received, and the claim is not reopened.  

Service connection for a low back disability is denied. 

Service connection for neurogenic bladder, to include as 
secondary to a back disability, is denied.


REMAND

The Veteran is seeking service connection for right ear 
hearing loss and tinnitus, which he contends resulted from 
noise exposure in service.  He has reported that noise 
exposure primarily consisted of kitchen noise from his duties 
as a cook.  

Service treatment records indicate that he underwent an 
audiological evaluation in November 1974, at which time 
hearing acuity in the right ear was within normal limits.  
However, during his separation physical examination in June 
1975, the puretone threshold at 4000 Hz was 40 decibels, 
which represents impaired hearing according to VA regulation.  
See 38 C.F.R. § 3.385.  The claims file contains treatment 
records dated after the Veteran's period of active duty which 
indicate that he was diagnosed with high frequency hearing 
loss in his right ear in February 2002.  

Thus the evidence establishes that the Veteran had impaired 
hearing in his right ear at the time of his separation from 
service, and he has a current right ear hearing loss 
disability.  A remand is required to afford him a VA 
examination of his claimed right ear hearing loss.  38 C.F.R. 
§ 3.159(c)(4).  McLendon v. Nicholson, 20 Vet.  App. 79 
(2006).

Although there has been no diagnosis of tinnitus, the Veteran 
testified during a Board hearing in April 2009 that he has 
experienced ringing in his ears since service.  The Veteran 
is competent to describe his subjective symptoms, including 
the date of onset.  Jandreau, 492 F.3d at 1372; Buchanan, 451 
F.3d at 1331.  His testimony indicates that he experiences 
tinnitus which began in service and has continued since that 
time.  However, there is insufficient medical evidence of 
record for the Board to determine the nature of his claimed 
disability.  On remand, the Veteran must be afforded a VA 
evaluation of his claimed tinnitus.  

Accordingly, the case is remanded for the following actions:

1. 	Schedule the Veteran for a VA 
audiological evaluation to determine the 
nature and likely etiology of his claimed 
right ear hearing loss and tinnitus.  The 
claims file should be made available to 
the examiner in conjunction with the 
examination.  Based on examination and 
records review, the examiner should offer 
an opinion responding to the following:

Is it at least as likely as not (i.e., 
probability of 50 percent) that any 
diagnosed tinnitus and right ear hearing 
loss had their onset during or were 
caused by disease or injury during 
service?  

A complete rationale should be provided 
for any opinion expressed.  If the 
examiner is unable to determine the 
etiology of the claimed conditions 
without resorting to speculation, he or 
she should so state and discuss the 
reasons that the cause of the 
disabilities cannot be determined.  

2.	Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issues on appeal.  If any 
claim remains denied, the RO should issue a 
supplemental statement of the case and afford 
the Veteran and his representative an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




			
	H. N. SCHWARTZ	M. E. LARKIN 
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


